Citation Nr: 1225290	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  12-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a previously denied claim of entitlement to service connection for hypertension (previously claimed as high blood pressure) and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from February 1976 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran initially indicated on his February 2012 VA Form 9 that he did not want a Board hearing.  However, he has since requested to be afforded with a personal hearing before the Board to be held in San Antonio, Texas.  See June 2012 VA Form 21-4138.  

Because the Veteran would like the opportunity to appear for a Travel Board hearing, a remand to satisfy his hearing request is warranted.  Such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2011)), and the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011). 

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), because a Board decision may be vacated when there is a prejudicial failure to afford an appellant a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy the Veteran's hearing request and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

